United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-3877
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Southern
      v.                                  * District of Iowa.
                                          *
Calvin Jerome Lacey,                      *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: March 14, 2006
                                   Filed: March 20, 2006
                                    ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       During the investigation of a hit and run accident involving a rental vehicle,
Robert Walker, the person who rented the car, stated he had loaned the car to a drug
dealer in exchange for drugs. At the direction of police, Walker arranged to meet the
dealer to purchase crack cocaine. When the dealer arrived, police converged on the
area and the dealer fled. During a high-speed chase, the dealer sideswiped an officer’s
vehicle, committed several traffic violations, and eventually collided with a bus. The
dealer fled on foot, and an officer saw him pull a small, black object from his pocket.
When the dealer was finally caught, he was identified as Calvin Jerome Lacey.
Officers found a black case and a razor blade with a white residue in the area of
Lacey’s apprehension. Officers also looked through the window of Lacey’s car and
saw clear bags containing white rocks that appeared to be illegal drugs lying on the
front seats. The bags were seized and field tests indicated the substance in the bags
was cocaine.

       During an interview with police, Walker stated he had bought crack cocaine
from Lacey over the past six to seven months. Walker also said he had been to
Lacey’s apartment, and he showed the police where it was located. After confirming
with the apartment manager that Lacey lived in the building, police prepared an
application for a search warrant. The application included information about the
vehicle pursuit, foot chase, and the field test results of the substance found in the car
Lacey was driving. The application explained there were twelve grams of crack
cocaine in one bag and nine grams in the other bag, quantities consistent with
distribution. The application also set out an officer’s drug training and his testimony
that he wanted to search Lacey’s residence because it is common for persons who
distribute illegal drugs to keep items associated with the distribution in their residence.
Based on the application, police obtained a search warrant for Lacey’s apartment.
During the search, police seized marijuana, crack cocaine from Lacey’s jacket, a box
of plastic baggies, and a plastic baggie with the corner cut off.

       The Government charged Lacey with possession with intent to distribute crack
cocaine. After the district court* denied Lacey’s motion to suppress, the case
proceeded to trial and a jury convicted him. The court sentenced Lacey to 130 months
in prison.

      On appeal, Lacey argues the discovery of drugs in his car did not provide
probable cause for issuance of the warrant to search his home. We disagree. The
warrant application included information about the car and foot chases, the large


      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.

                                           -2-
quantity of crack cocaine found in Lacey’s vehicle immediately after the pursuit,
finding Lacey’s residence, and the experienced narcotics officer’s statement that drug
distributors often store distribution items at their homes. This information provided
probable cause for issuance of the warrant to search Lacey’s apartment. See United
States v. Walker, 324 F.3d 1032, 1038 (8th Cir. 2003); United States v. Searcy, 181
F.3d 975, 981 (8th Cir. 1999). Even if the application did not support a finding of
probable cause, the officers who executed the search warrant acted in good faith in
relying on the magistrate judge’s determination of probable cause. See United States
v. Riedesel, 987 F.2d 1383, 1391 (8th Cir. 1993).

       We thus conclude the district court properly denied Lacey’s motion to suppress
the evidence seized from his apartment. In any event, even if admission of the
evidence was improper, the error was harmless beyond a reasonable doubt because the
remaining evidence at trial was sufficient to support Lacey’s conviction for possession
with intent to distribute crack cocaine, most of which was found in the car Lacey had
been driving immediately after he fled. See United States v. Blackman, 897 F.2d 309,
315 (8th Cir. 1990).

      Accordingly, we affirm.
                     ______________________________




                                         -3-